Citation Nr: 1739732	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-09 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease, status post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4.

2.  Entitlement to a higher evaluation for cervical spine strain, rated as 10 percent disabling prior to April 5, 2017, and 20 percent disabling thereafter. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1980 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a May 2016 hearing; a transcript of the hearing is associated with the claims file.

These matters were previously before the Board in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional VA examinations.  The April 2017 lumbar spine examination indicated the Veteran had no radicular pain or other symptoms due to radiculopathy.  December 2008 private medical records, however, documented pain that radiates down both legs and December 2013 Air Force base treatment records listed lumbar radiculopathy and sciatic radiculopathy as chronic problems.  Thus, the examiner should address this discrepancy on remand.

Similarly, the April 2017 cervical spine examination  indicated the Veteran had no radicular pain or other symptoms due to radiculopathy.  The Veteran reported in a September 2011 statement, however, that he has numbness in his right arm and hand.  The examiner did not address these symptoms.  Furthermore, the examiner conducted range-of-motion testing and indicated that pain was exhibited on examination and caused functional loss but did not indicate the point at which pain caused functional loss.  These issues should be addressed on remand.

Finally, the Board finds that the Veteran has raised a claim for entitlement to a TDIU as part of his increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Records indicate that the Veteran is unemployed and has not worked since February 2008.  The Veteran stated in an April 2013 VA Form 9 that he has been unable to work because of his spine disabilities.  A July 2009 VA examination limited the Veteran to sedentary employment, but the Veteran reported in a September 2011 statement that he cannot sit at a desk or in front of a computer for longer than 5 to 10 minutes without experiencing sharp pain in the back of his neck that requires him to lay down for 10 to 15 minutes to minimize the pain.  Based on these reports, the Board finds the record raises the issue of whether the Veteran is able to secure or follow a substantially gainful occupation; a claim for TDIU has therefore been raised.  The AOJ has not explicitly adjudicated the claim for TDIU and the Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his lumbar spine disability.  After reviewing the evidence of record, the clinical examination, and the Veteran's statements, the examiner should determine whether the Veteran experiences any radiculopathy due to his service-connected degenerative disc disease, status post lumbar spine laminectomy/discectomy L3-4 and revision L2 to L4.  This should include a discussion of private medical records, such as those documenting low-back pain that radiates down both legs (December 2008) and a stabbing and aching sensation that radiates down the lateral aspect of the thighs (December 2010).

2.  Schedule the Veteran for a VA examination to ascertain the severity of his cervical spine disability.  After reviewing the evidence of record, the clinical examination, and the Veteran's statements, the examiner should: 

a)  Determine the current severity of the Veteran's service-connected cervical spine strain disability.  

The examination must address range of motion of the cervical spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and must reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  Determine whether the Veteran experiences any radiculopathy due to his service-connected cervical spine strain, to include numbness in his right arm and hand, as reported in a September 2011 statement.

3.  Adjudicate the claim for entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

4.  Complete any additional development warranted.  If the benefits are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

